Davis v State of New York (2022 NY Slip Op 06591)





Davis v State of New York


2022 NY Slip Op 06591


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ.


789 CA 22-00105

[*1]JESSIE DAVIS, JR., CLAIMANT-APPELLANT,
vTHE STATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 125370.) 


THE DRATCH LAW FIRM, P.C., NEW YORK CITY (BRIAN M. DRATCH OF COUNSEL), FOR CLAIMANT-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Court of Claims (Judith A. Hard, J.), entered July 7, 2021. The judgment dismissed the claim. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Claimant commenced this action seeking damages for injuries he allegedly sustained while he was an inmate when he fell to the ground after the table he was directed to sit on collapsed. After a nonjury trial on the issue of proximate cause and damages, the Court of Claims dismissed the claim on the ground that claimant failed to prove that defendant's negligence was a proximate cause of claimant's injuries. Claimant appeals, and we affirm. Contrary to claimant's contention, we conclude that the court's determination is supported by a fair interpretation of the evidence (see generally Reames v State of New York, 191 AD3d 1304, 1305-1306 [4th Dept 2021], affd 37 NY3d 1152 [2022]).
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court